NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



FANNYE WILSON,                                 )
                                               )
              Appellant,                       )
                                               )
v.                                             )        Case No. 2D15-3953
                                               )
CITY OF TAMPA,                                 )
                                               )
              Appellee.                        )
                                               )

Opinion filed February 1, 2017.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Thomas A. Burns of Burns, P.A., for
Appellant.

Julia C. Mandell, City Attorney, and Kristin
Serafin Ottinger, Assistant City Attorney,
City of Tampa, for Appellee.


CASANUEVA, Judge.

              Fannye Wilson challenges the trial court's order dismissing with prejudice

her complaint against the City of Tampa (hereinafter "the City"). The trial court

determined that prior to the commencement of her civil action, Ms. Wilson failed to

comply with the statutory requirement of presuit notice demanded by section 768.28(6),

Florida Statutes (2011). Ms. Wilson advances two contentions of trial court error: first,
the trial court erred as a matter of law by determining that her presuit notice did not

comport with the requirements of section 768.28(6) and, next, should this court

conclude that the trial court did not err, its subsequent dismissal of her action with

prejudice was an abuse of discretion and therefore error.

              We conclude that Ms. Wilson's first contention is meritorious and hold that

the trial court erred in its conclusion of noncompliance. Accordingly, it is unnecessary to

reach the second contention's merits.

                               I. FACTUAL BACKGROUND

              Ms. Wilson filed suit against the City on March 12, 2015, alleging that on

April 7, 2011, she was picking up trash in her yard at 1420 Jean Street in Tampa when

a storm drain in the custody and control of the City suddenly and unexpectedly broke,

causing her to fall into the sewer and become seriously injured.

              Importantly, Ms. Wilson's complaint asserted that she properly filed the

notice of claim as required by section 768.28. Through a motion to dismiss, the City

challenged this assertion, contending the statutory notice requirement had not been

met. The City claimed the notice was deficient in three respects: first, it did not provide

a specific address for the storm drain's location; second, it did not state the time the

incident occurred; and, finally, the notice failed to properly address the sex of Ms.

Wilson. At the hearing on the motion to dismiss, the City abandoned the latter two

bases of the motion. Therefore, the issue in this appeal is whether the notice was

insufficient due to its failure to specify an exact street address.




                                             -2-
                                     II. NOTICE OF CLAIM

                 Before instituting her action, on March 30, 2012, Ms. Wilson provided a

written notice of claim by certified mail to the City's Risk Management Department. The

notice provides her name, date of birth, and other identifying information. It also states

that Ms. Wilson was injured when she was "clearing grass out of the yard," she stepped

on a storm drain grate, and the grate broke. Regarding the location of the accident, the

notice states:

                 "Place of Accident: Jean St., Tampa, Hillsborough County,
                 FL on 4/7/2011."

                                      III. SECTION 768.28

                 Section 768.28 is entitled, in part, "Waiver of sovereign immunity" and

provides the process by which a sovereign may be sued for damages. Particularly,

section 768.28(6)(a) provides:

                 An action may not be instituted on a claim against the state
                 or one of its agencies or subdivisions unless the claimant
                 presents the claim in writing to the appropriate agency, and
                 also, . . . within 3 years after such claim accrues and . . . the
                 appropriate agency denies the claim in writing . . . .

                 It is not disputed that notice was provided in a timely manner in writing to

the City. Rather, it is the sufficiency of the written notice that is at issue.

                              IV. STATUTORY CONSTRUCTION

                 When interpreting legislative waivers of sovereign immunity, courts must

strictly construe such waivers. Metro. Dade Cty. v. Reyes, 688 So. 2d 311, 313 (Fla.

1996). The polestar that guides our analysis regarding the construction and application

of a statute is legislative intent. Diamond Aircraft Indus., Inc. v. Horowitch, 107 So. 3d
362, 367 (Fla. 2013). "Our statutory analysis begins with the plain meaning of the



                                               -3-
actual language of the statute, as we discern legislative intent primarily from the text of

the statute." Id.

              The actual language of the statute, pertinent here, is the requirement that

the "claimant presents the claim in writing." No other express requirement is demanded

by subsection (6)(a). The plain language of the statute requires that written notice of a

claim be given. This court has held that "at a minimum, the written notification must

contain language notifying the agency of a claim; that is, a demand for compensation for

an injury." Smart v. Monge, 667 So. 2d 957, 959 (Fla. 2d DCA 1996). Here, the notice

does not lack a claim for compensation nor does the City assert the same is lacking.

              This court also noted in Smart that "the statute lacks specificity as to what

is required to present a notice of claim." Id. This lack of specificity was again

recognized in LaRiviere v. South Broward Hospital District, 889 So. 2d 972, 974 (Fla.

4th DCA 2004). As of this date, no amendment to the statute has been enacted to

elaborate further the requirements of notice and, therefore, we conclude the legislature

has said what it meant and meant what it said. In accordance with the requirement that

strict compliance with the statute is required, Vargas v. City of Fort Myers, 137 So. 3d
1031, 1034 (Fla. 2d DCA 2014), we hold that to strictly comply with the statutory notice

demanded of section 768.28(6)(a), two express requirements must be met. First, the

claim must be in writing, and second, it must assert a claim for compensation.

              Therefore, in accordance with the plain language of the statutory text, we

hold that Ms. Wilson's Notice of Claim has satisfied the two statutory requirements.




                                            -4-
               V. PREVIOUS INTERPRETATIONS OF SECTION 768.28

              We would be remiss if we did not observe that over the years appellate

case law has sought to give body to the legislative skeleton. This court in Vargas

observed that "[t]he notice 'must be sufficiently direct and specific to reasonably put the

department on notice of the existence of the claim and demand.' " Vargas, 137 So. 3d

at 1034 (quoting LaRiviere, 889 So. 2d at 974). The occurrence should be described so

that the defendant may investigate the claim. Id.

              However, the lack of a precise address does not render the presuit notice

defective. In Otero v. City of Hialeah, 731 So. 2d 116, 117 (Fla. 3d DCA 1999), for

example, the Third District stated, "[I]t is of no moment that the address on the notice,

the Immaculate Conception Catholic Church, was not the precise location of the

incident; rather, the incident occurred in front of the Immaculate Conception School."

This notice, the court determined, was sufficient to permit the City of Hialeah to

investigate or to request more information.

              In Otero, relying on Magee v. City of Jacksonville, 87 So. 2d 589, 591-92

(Fla. 1956), the court noted that a strained construction of the statute ought not to be

used to preclude a claim. 731 So. 2d at 117. "[T]he imposition of requirements for

minute detail" is not required by the state. Id. (quoting Magee, 87 So. 2d at 592). In

summary, decisional law requires that the notice be reasonable and that it must be

substantially compliant with the statutory purpose. Here, we conclude both were met.

              Reversed with directions to reinstate the action.



SLEET and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -5-